DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-16 are currently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, and 8 of U.S. Patent No. 11,394,990 in view of Chang et al. (Hereafter, “Chang”) [US 2020/0336735 A1]. Although the claims a t issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/840,421 Claims vs. U.S. Patent No. 11,394,990 Claims
Instant Application No. 17/840,421 Claims (Difference Emphasis Added)
U.S. Patent No. 11,394,990 Claims (Difference Emphasis Added)
1. A method of video decoding, comprising: receiving a coded video bitstream including a current picture; determining whether a current block included in the current picture is coded in an intra block copy (IBC) mode; in response to determining that the current block is coded in the IBC mode, determining a maximum number of IBC predictor candidates associated with the current block as equal to a value of max(M, MaxNumMergeCand), the MaxNumMergeCand being equal to a number of candidates in a merge mode list and the M being a predetermined integer; constructing an IBC predictor candidate list based on the maximum number of IBC predictor candidates; determining a block vector associated with the current block based on a block vector predictor included in the IBC predictor candidate list; and reconstructing the current block based on the block vector.
1. A method of video decoding, comprising: receiving a coded video bitstream including a current picture; determining whether a current block included in the current picture is coded in an intra block copy (IBC) mode; in response to determining that the current block is coded in the IBC mode, determining a number of IBC predictor candidates associated with the current block by (1) calculating a value max(M, min(MaxNumMergeCand, N)), wherein MaxNumMergeCand is equal to a number of candidates in a merge mode list, M is a predetermined integer, and N is a predetermined integer greater than M, and (2) setting the number of IBC predictor candidates to the calculated value; constructing an IBC predictor candidate list having a size corresponding to the determined number of IBC predictor candidates; selecting a block vector predictor from the IBC predictor candidate list, wherein when the size of the IBC predictor candidate list is equal to 1, a motion vector predictor index for the IBC mode is not signaled; decoding a block vector associated with the current block using the block vector predictor; and decoding the current block in accordance with the block vector.
2. The method according to claim 1, wherein M is equal to 2.
2. The method according to claim 1, wherein, in the step of determining the number of IBC predictor candidates, M is 2.
Claim 7 lists all the same elements of claim 1, but in apparatus form rather than method form.
Claim 4 lists all the same elements of claim 1, but in decoder form rather than method form.
Claim 8 lists all the same elements of claim 2, but in apparatus form rather than method form.
Claim 5 lists all the same elements of claim 2, but in decoder form rather than method form.
Claim 12 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form.
Claim 7 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form.
Claim 13 lists all the same elements of claim 2, but in non-transitory computer readable medium form rather than method form.
Claim 8 lists all the same elements of claim 2, but in non-transitory computer readable medium form rather than method form.

Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
The U.S. Patent fails to explicitly disclose in response to determining that the current block is coded in the IBC mode, determining a maximum number of IBC predictor candidates associated with the current block as equal to a value of max(M, MaxNumMergeCand); constructing an IBC predictor candidate list based on the maximum number of IBC predictor candidates.
However, Chang discloses in response to determining that the current block is coded in the IBC mode, determining a maximum number of IBC predictor candidates associated with the current block ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317. In general, in IBC mode, video decoder 300 may determine predictive blocks for a current block, where the predictive blocks are in the same frame as the current block. The predictive blocks may be identified by a block vector. In some examples, the locations of predictive blocks available for IBC mode are limited to the locations of blocks that have already been decoded. IBC unit 317 may be configured to decode video data using the techniques that are described in more detail below. For example, IBC unit 317 may be configured to decode a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element, and decode the first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates.) as equal to a value of max(M, MaxNumMergeCand) ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.); constructing an IBC predictor candidate list based on the maximum number of IBC predictor candidates ([0241] To code the first block of video data, video encoder 200 and video decoder 300 may construct an intra block copy merging candidate list for the first block of video data based on the derived maximum number of intra block copy merging candidates. That is, video encoder 200 and video decoder 300 will construct an intra block copy merging candidate list with merging candidate up to the maximum number.); determining a block vector associated with the current block based on a block vector predictor included in the IBC predictor candidate list ([0242] Video encoder 200 and video decoder 300 may determine an intra block copy merging candidate from the intra block copy merging candidate list (e.g., from the merge_idx or from a single candidate if the merge candidate list has only one candidate), determine a block vector associated with the intra block copy merging candidate, and code the first block of video data using the determined block vector.); and reconstructing the current block based on the block vector ([0123] Reconstruction unit 310 may reconstruct the current block using the prediction block and the residual block. For example, reconstruction unit 310 may add samples of the residual block to corresponding samples of the prediction block to reconstruct the current block. [0185] In IBC mode, a motion vector (also called a block vector) points to already reconstructed reference samples in the current picture. Intra block copy (IBC) mode is sometimes referred to as current picture referencing (CPR). Video encoder 200 and video decoder 300 predict a current block from the already reconstructed reference samples in the current picture pointed to by the motion vector (or block vector) in IBC mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chang. The motivation behind this modification would have been to improve the signaling of syntax and/or improve the coding efficiency of intra block copy (IBC) merge mode [See Chang].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Hereafter, “Chang”) [US 2020/0336735 A1].
In regards to claim 1, Chang discloses a method of video decoding ([Abstract] A method of encoding and decoding video data), comprising: receiving a coded video bitstream including a current picture ([0038] Video encoder 200 may generate a bitstream including encoded video data. Source device 102 may then output the encoded video data via output interface 108 onto computer-readable medium 110 for reception and/or retrieval by, e.g., input interface 122 of destination device 116. [0045] Input interface 122 of destination device 116 receives an encoded video bitstream from computer-readable medium 110 (e.g., a communication medium, storage device 112, file server 114, or the like). The encoded video bitstream may include signaling information defined by video encoder 200, which is also used by video decoder 300, such as syntax elements having values that describe characteristics and/or processing of video blocks or other coded units (e.g., slices, pictures, groups of pictures, sequences, or the like).); determining whether a current block included in the current picture is coded in an intra block copy (IBC) mode ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317.); in response to determining that the current block is coded in the IBC mode, determining a maximum number of IBC predictor candidates associated with the current block ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317. In general, in IBC mode, video decoder 300 may determine predictive blocks for a current block, where the predictive blocks are in the same frame as the current block. The predictive blocks may be identified by a block vector. In some examples, the locations of predictive blocks available for IBC mode are limited to the locations of blocks that have already been decoded. IBC unit 317 may be configured to decode video data using the techniques that are described in more detail below. For example, IBC unit 317 may be configured to decode a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element, and decode the first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates.) as equal to a value of max(M, MaxNumMergeCand), the MaxNumMergeCand being equal to a number of candidates in a merge mode list and the M being a predetermined integer ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.); constructing an IBC predictor candidate list based on the maximum number of IBC predictor candidates ([0241] To code the first block of video data, video encoder 200 and video decoder 300 may construct an intra block copy merging candidate list for the first block of video data based on the derived maximum number of intra block copy merging candidates. That is, video encoder 200 and video decoder 300 will construct an intra block copy merging candidate list with merging candidate up to the maximum number.); determining a block vector associated with the current block based on a block vector predictor  included in the IBC predictor candidate list ([0242] Video encoder 200 and video decoder 300 may determine an intra block copy merging candidate from the intra block copy merging candidate list (e.g., from the merge_idx or from a single candidate if the merge candidate list has only one candidate), determine a block vector associated with the intra block copy merging candidate, and code the first block of video data using the determined block vector.); and reconstructing the current block based on the block vector ([0123] Reconstruction unit 310 may reconstruct the current block using the prediction block and the residual block. For example, reconstruction unit 310 may add samples of the residual block to corresponding samples of the prediction block to reconstruct the current block. [0185] In IBC mode, a motion vector (also called a block vector) points to already reconstructed reference samples in the current picture. Intra block copy (IBC) mode is sometimes referred to as current picture referencing (CPR). Video encoder 200 and video decoder 300 predict a current block from the already reconstructed reference samples in the current picture pointed to by the motion vector (or block vector) in IBC mode.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Chang in order to improve the signaling of syntax and/or improve the coding efficiency of intra block copy (IBC) merge mode [Official Notice].

In regards to claim 2, the limitations of claim 1 have been addressed. Chang discloses wherein M is equal to 2 ([0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.).
When constant_minus_max_num_ibc_merge_cand is available, the range for MaxNumIntraBlockCopyMergeCand would be 2 to N. N can be 5, 6, or another value. If N is 5, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 5 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 3. If N is 7, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 7 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 5. Thus, it would have been obvious to one of ordinary skill in the art to understand that the range for constant_minus_max_num_ibc_merge_cand could be 0 to 5 when N is 7 [Official Notice]. 
Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP 2144.05, Section I.
In regards to claim 3, the limitations of claim 2 have been addressed. Chang discloses wherein M is equal to 2 based on the current block being coded in IBC Advanced Motion Vector Prediction (AMVP) mode ([0065] For uni-directional or bi-directional inter-prediction, for example, video encoder 200 may encode motion vectors using advanced motion vector prediction (AMVP) or merge mode. [0237] In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax element constant_minus_max_num_ibc_merge_cand that specifies the maximum number of intra block copy merging candidates supported in the slice subtracted from N, where N is a pre-assigned fixed constant such as 5 or 6. That is, in general, the constant_minus_max_num_ibc_merge_cand is a syntax element whose value is used to derive a maximum number of intra block copy merging candidates. For example, video decoder 300 may derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element subtracted from N (e.g., 5, 6, or another value).  That is, video decoder 300 derives the maximum number of intra block copy merging candidates, MaxNumIntraBlockCopyMergeCand, as follows: MaxNumIntraBlockCopyMergeCand=N-constant_minus_max_num_ibc_merge_cand. [0238] In one example, the value of MaxNumIntraBlockCopyMergeCand is limited to be in the range of 0 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 0 if constant_minus_max_num_ibc_merge_cand is not available.  Another example is to set the value of MaxNumIntraBlockCopyMergeCand in the range of 1 to N, inclusive, and video decoder 300 is configured to set the value of MaxNumIntraBlockCopyMergeCand to 1 if constant_minus_max_num_ibc_merge_cand is not available.). 
When constant_minus_max_num_ibc_merge_cand is available, the range for MaxNumIntraBlockCopyMergeCand would be 2 to N. N can be 5, 6, or another value. If N is 5, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 5 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 3. If N is 7, then MaxNumIntraBlockCopyMergeCand has the range of 2 to 7 and constant_minus_max_num_ibc_merge_cand has the range of 0 to 5. Thus, it would have been obvious to one of ordinary skill in the art to understand that the range for constant_minus_max_num_ibc_merge_cand could be 0 to 5 when N is 7 [Official Notice]. 
Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). MPEP 2144.05, Section I.

In regards to claim 5, the limitations of claim 1 have been addressed. Chang discloses wherein a motion vector predictor index for the IBC mode is not signaled based on the maximum number of IBC predictor candidates being equal to 1 ([0241] Video encoder 200 may also code a merge index (merge_idx) into the intra block copy merging candidate list based on the maximum number of intra block copy merging candidates being greater than one. The merge index indicates which of the candidates in the intra block copy merging candidate is to be used to obtain a block vector for coding the first block of video data.  If the intra block copy merging candidate list only includes one candidate there is no need to code a merge index, as the candidate is known.).

In regards to claim 6, the limitations of claim 1 have been addressed. Chang discloses wherein the determining the maximum number of IBC predictor candidates comprises: determining the maximum number of IBC predictor candidates by processing circuitry of a video decoder ([0122] Prediction processing unit 304 may also determine to decode blocks of video data using an intra block copy (IBC) mode using IBC unit 317. In general, in IBC mode, video decoder 300 may determine predictive blocks for a current block, where the predictive blocks are in the same frame as the current block. The predictive blocks may be identified by a block vector. In some examples, the locations of predictive blocks available for IBC mode are limited to the locations of blocks that have already been decoded. IBC unit 317 may be configured to decode video data using the techniques that are described in more detail below. For example, IBC unit 317 may be configured to decode a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, derive the maximum number of intra block copy merging candidates based on the value of the first sytnax element, and decode the first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates.).  

Claim 7 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.

Claim 8 lists all the same elements of claim 2, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 8.

Claim 9 lists all the same elements of claim 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 9.

Claim 11 lists all the same elements of claim 5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12. 

Claim 13 lists all the same elements of claim 2, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13. 

Claim 14 lists all the same elements of claim 3, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 14.

Claim 16 lists all the same elements of claim 5, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16.

Claim(s) 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of JANG et al. (Hereafter, “Jang”) [US 2022/0182623 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Chang fails to explicitly disclose wherein signaling of a motion vector predictor index for the IBC mode is not dependent on the MaxNumMergeCand.
Jang discloses wherein signaling of a motion vector predictor index for the IBC mode is not dependent on the MaxNumMergeCand ([0202] In the case of the IBC skip/merge mode, a merge candidate index may be signaled to specify a block vector to be used for prediction of the current luma block among block vectors included in the merge candidate list.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang with the teachings of Jang in order to improve the encoding and decoding efficiency of the image encoding and decoding method [See Jang].

Claim 10 lists all the same elements of claim 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 10.

Claim 15 lists all the same elements of claim 4, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482